Citation Nr: 0728745	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-38 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 through 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by total 
occupational and social impairment, including suicidal 
ideation, serious impulse control disorder, irritability, 
depression, inability to concentrate, and an inability to 
obtain and retain work and to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.126(a), 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected post-traumatic stress disorder (PTSD).  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, a disability must be considered 
in the context of the whole recorded history.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 
7 Vet. App. 55 (1994).  

Here, the veteran is currently rated as 50 percent disabled 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  For an 
increase to a 70 percent rating, the medical evidence must 
show that the veteran's disability is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

For an increase to 100 percent, the veteran's disability must 
be manifested by total occupational and social  impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

This claim was filed in June 2003.  The veteran reported at 
that time that he was unable to find gainful employment due 
to his PTSD.  See June 2003 VA form 21-4138.  He was seen in 
the same month at the Miami VA Medical Center for a 
psychiatry consult.  He was seen at that time because he was 
unable to be part of a PTSD group, due to a regulation 
disallowing patients with legal charges pending.  See June 
2003 VA outpatient treatment record.  At that time, charges 
were pending against the veteran for running over an 
individual with his car.  Id.  November 2002 VA hospital 
records confirm that he was admitted to the Miami VA Medical 
Center at that time with a diagnosis of impulse control 
disorder, alcohol intoxication, and PTSD with depressive 
symptoms. 

The veteran's Global Assessment of Functioning (GAF) scale 
score at that time was between 25 and 35.  In evaluating the 
severity of the psychiatric manifestations, one tool the 
examiners used in discussing the appellant's case was a score 
corresponding to the Global Assessment of Functioning (GAF) 
scale. The GAF scale reflects "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." See AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. 
App. 240, 
242 (1995). A GAF score is highly probative as it relates 
directly to the appellant's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 
207 (1994).  The November 2002 report of a GAF of 25 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation), or inability 
to function in almost all areas (e.g. stays in bed all day, 
no job, home or friends).  See DSM-IV.  A GAF of 35 indicates 
some impairment in reality testing or communication (e.g. 
speech that is at times illogical, obscure or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
Id.  

Throughout the course of the November 2002 hospitalization, 
blunted affect, sad mood, sleeplessness and irritability were 
reported.  See November 2002 VA hospital records.  The June 
2003 outpatient treatment record also shows the veteran's 
report that he has problems controlling his anger, which 
leads to assaultive behavior.  At that time, his condition 
seems to have improved as he was reported as having coherent 
speech, fair eye contact, "ok" mood, without hallucinations 
or suicidal/homicidal ideations.  His cognitive functions 
were grossly intact at that time.

The veteran was afforded a VA examination in June 2003.  At 
that time the veteran reported that he had not had a steady 
job in 35 years, and was without a job at all in the previous 
five years.  He did indicate that he can do chores around the 
house, such as cooking, washing clothes, dishes, and cutting 
grass.  He reported that he gets nightmares and thinks about 
Vietnam all the time, is aversive to crowds and prefers to 
sit in corners with his back against the wall.  He also 
indicated that he is unable to concentrate to read.  The 
examiner noted that the veteran's affect was blunted and mood 
anxious with vague thought.  He noted "suicidal ideations 
without intent or plan," but not homicidal ideation, 
hallucinations, or delusions.  His judgment was noted as fair 
to poor and the diagnosis at that time was PTSD of moderate 
severity with a GAF of 55, which indicates moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty.  

In September 2003, two reports accompanied by supporting 
clinical records from the Miami Vet Center were received into 
the record.  The private physician reported that the veteran 
had received individual psychotherapy at that facility since 
March 2003, as the severity of his symptoms made him 
incompatible with group therapy.  This doctor described the 
veteran's PTSD symptoms generally as severe.  The veteran was 
reported as having prominent symptoms of hyperarousal with 
marked irritability and difficulty controlling anger 
impulses, sleep disturbance, and severe hypervigilance, all 
which lead to fatigue, anxiousness, inability to concentrate, 
and inability to tolerate stress.  As a result, the veteran 
was reported to have estranged from others and have a "lack 
of interest in important activities."  The physician 
specifically reported that the veteran "demonstrates severe 
occupational and social impairment with deficiencies in the 
areas of work, family relations, judgment, thinking and mood.  
He has anger impulse control difficulties in which he 
displays unprovoked irritability with periods of violence, 
isolative behavior, impaired judgment, suicidal ideation, and 
significant difficulty adapting to stressful situations."  
The physician opined that the veteran is "unable to obtain 
and retain work and to establish and maintain effective 
relationships."  See June 2003 and September 2003 reports of 
Miami Vet Center.

A September 2003 VA mental status examination also supported 
the notion that the veteran's symptoms are severe.  While he 
was reported as cooperative, his grooming was poor, mood was 
"fine," affect was full, but he was evasive and 
manipulative.  He had no suicidal or homicidal ideations at 
the time and had "fair" attention, concentration and memory 
function.  His insight and judgment were reported as poor.  
At that time, his GAF was reported as 45, which indicates 
severe symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  See DSM-IV.  

When read as a whole, the evidence shows that the June 2003 
VA examiner seems to report a less severe manifestation of 
the veteran's PTSD than the VA and private treatment records.  
The Board notes that the veteran's clinical history was not 
available to the VA examiner.  See June 2003 VA examination 
report.  The Board also notes that when evaluating a mental 
disorder, VA shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission, and shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  

The entire body of evidence, discussed above, reveals that 
the veteran's PTSD is quite severe.  He has not worked in 
years and, according to the June 2003 Miami Vet Center 
report, is unable to work due to the severity of his PTSD.  
He has exhibited severe impulse control, including striking 
another human being with his car, as well as a marked 
inability to concentrate, including being unable to 
concentrate enough to read.  While the records do not 
specifically show persistent delusions or hallucinations, or 
severe memory loss, these symptoms are used as guidance as to 
the severity necessary for various rating criteria.  
See 38 C.F.R. § 4.130, DC 9411, and Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  The Board may, and is, considering 
other symptoms, particular to this veteran, and the effect of 
those symptoms on his social and work situation. Id.

Here, the evidence most closely approximates the criteria 
required for a 100 percent rating for PTSD.  The veteran's 
symptoms have been deemed totally occupationally and socially 
impairing by a competent medical professional, who provided 
supporting clinical evidence as well as sufficient 
explanation.  See September 2003 report of Miami Vet Center.  
The VA treatment records also support such a finding. As 
such, the preponderance of the evidence supports a 100 
percent rating for the veteran's PTSD, because it is 
manifested by total occupation and social impairment.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

A 100 percent rating is granted for PTSD, subject to the laws 
and regulations applicable to the payment of monetary 
benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


